974 A.2d 1021 (2009)
199 N.J. 574
In the Matter of Marvin S. DAVIDSON, an Attorney at Law.
D-105 September Term 2008.
Supreme Court of New Jersey.
July 8, 2009.

CORRECTED ORDER
MARVIN S. DAVIDSON of ORANGE, who was admitted to the bar of this State in 1969, having been temporarily suspended from the practice of law effective May 20, 2009, for failure to satisfy a fee arbitration determination and to pay a sanction to the Disciplinary Oversight Committee on or before May 20, 2009, as Ordered by the Court on April 21, 2009;
And the Office of Attorney Ethics having reported to the Court that respondent has satisfied the determination of the District VB Ethics Committee in District Docket No. VB-2008-0008F and has paid the sanction of $250 to the Disciplinary Oversight Committee;
And good cause appearing;
It is ORDERED that MARVIN S. DAVIDSON is reinstated to the practice of law, effective immediately.